Citation Nr: 1018494	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to 
January 1972; he died in April 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The issue before the Board 
today was remanded in December 2008 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant testified before the undersigned Veterans Law 
Judge in November 2008; a transcript of that hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2006; the underlying cause of 
death listed on his death certificate is metastatic colon 
cancer; chronic obstructive pulmonary disease (COPD) is 
listed as a contributory cause of death.

2.  At the time of the Veteran's death, service connection 
was not established for metastatic colon cancer or COPD.

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the Veteran's death certificate 
were incurred in or related to his military service, to 
include exposure to any chemical toxins, asbestos, or an 
herbicide agent.

4.  The competent evidence does not establish that a service-
connected disability, including calcified granuloma of the 
left apex, was the immediate or underlying cause of the 
Veteran's death, nor was a service-connected disability 
etiologically related to the cause of the Veteran's death, 
nor did a service-connected disability hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 
3.312(a), 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has prescribed more specific notice 
requirements for claims for dependency and indemnity 
compensation (DIC) based on whether a veteran was service-
connected for a disability during his or her lifetime.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Id.

The Board finds that a December 2008 letter partially 
satisfied VA's duty to notify provisions under the VCAA and 
Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the appellant 
what information and evidence was needed to substantiate her 
claim for the cause of the Veteran's death.  More 
specifically, it notified her that she must either "[show] 
that the [V]eteran's service[-]connected conditions caused or 
contributed to [his] death," or "[show] a reasonable 
probability that the condition that contributed to the 
[V]eteran's death was caused by injury or disease that began 
during service."  See VCAA Letter dated in December 2008.  
It also informed the appellant about what information and 
evidence must be submitted by her, including enough 
information for the RO to request records from the sources 
identified by the appellant, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Although the December 2008 VCAA letter was sent to the 
appellant after the initial adjudication of her claim, the 
Board finds there to be no error because any potential 
prejudice to the appellant was rendered harmless.  In this 
regard, she was provided an additional opportunity to submit 
evidence and argument in support of her claim following 
receipt of the December 2008 letter and the claim was 
readjudicated in a February 2010 supplemental statement of 
the case.  See Pelegrini, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board acknowledges that neither the December 2008 letter, 
nor any other VCAA letter sent to the appellant throughout 
this appeal provided her with a statement as to the 
conditions, if any, for which the Veteran was service-
connected at the time of his death in accordance with its 
December 2008 remand.  See also Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Generally, the Board is obligated by law to 
ensure that the RO complies with its directives, and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the present case, the Board may proceed with this appeal 
despite the agency of original jurisdiction's failure to 
comply with the December 2008 remand directives because there 
is no indication that the notice deficiency caused by this 
error resulted in prejudicial harm to the appellant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Specifically, statements 
made by the appellant during this appeal reflect that she was 
aware that the Veteran was in receipt of service connection 
for calcified granuloma of the lung as she contends that this 
may have been related to COPD which contributed to cause his 
death.  See Mayfield, 19 Vet. App. at 121, rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  As for the Veteran's remaining service-connected 
disabilities, the appellant has not contended, and the 
evidence of record does not indicate, that the Veteran's 
service-connected fracture residuals in any way led to his 
death.  Furthermore, it is difficult to comprehend how the 
appellant having knowledge of these service-connected 
disabilities would change her contentions.  Thus, it appears 
that the adjudication was essentially fair and the appellant 
was given sufficient opportunity to present evidence and 
argument in support of her claim.  See Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of her cause of death claim.  38 U.S.C.A. § 5103A(a).  
In fulfilling the Board's December 2008 remand directives, 
treatment records from W. Florida Hospital and Pensacola 
Naval Hospital have been associated with the claims file.  
The Veteran's service treatment records and all relevant VA 
and non-VA treatment records since the Veteran's discharge 
from service in 1972 are also of record.  The appellant has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding her claim.  

In addition to the above development, a medical opinion was 
requested in conjunction with the appellant's cause of death 
claim addressing the contentions raised by her and the 
evidence of record.  The December 2009 VA opinion reflects 
consideration of the evidence contained in the Veteran's 
claims file as well as application of medical principles to 
the issue of whether the Veteran's contributory cause of 
death, COPD, was incurred during or otherwise related to 
military service.  Such opinion is therefore deemed adequate 
and no further development is necessary.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
December 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations and the record is ready for 
appellate review.  

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009).  The cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  This question will be resolved 
by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's original death certificate, completed in April 
2006, lists the immediate cause of death as arrhythmia due to 
acute renal failure due to metastatic colon cancer.  In 
October 2006, an amendment was made to the Veteran's death 
certificate, adding chronic obstructive pulmonary disease 
(COPD) as a "contributing cause of death."  At the time of 
his death in April 2006, the Veteran was not service-
connected for either metastatic colon cancer or COPD.  
Rather, service connection was in effect for residuals of a 
right index finger fracture, residuals of a right thumb 
fracture, residuals of a distal left fibula fracture, and a 
calcified granuloma of the left apex, all rated as 
noncompensable (zero percent disabling).  

The appellant has contended throughout this appeal that 
service connection is warranted for the Veteran's death 
because the contributory cause of death listed on his amended 
death certificate, COPD, is the result of his military 
service, to include as a result of exposure to asbestos, 
herbicide agents, gunfire smoke, photoprocessing chemicals, 
and/or frostbite of the lungs (which resulted in his service-
connected calcified granuloma of the left apex).  In addition 
to the appellant's own lay theories, the Board has considered 
those raised by the evidence of record, including whether 
service connection is warranted for COPD as a result of 
tobacco use and/or nicotine dependence acquired during 
service.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 
(2008) (the VA must consider all possible theories of 
entitlement raised by the claimant or the evidence of 
record).  On the other hand, further analysis has not been 
provided as to whether the underlying cause of the Veteran's 
death, i.e., colon cancer, is service-related and/or whether 
service-connected fracture residuals of the right hand and 
left fibula caused or contributed to cause the Veteran's 
death, because such theories of entitlement were neither 
specifically contended by the appellant nor raised by the 
evidence of record.  See id.  

Pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, this requires (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established either 
by showing that a chronic disability or disease was incurred 
during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and 
there is evidence of continuity of symptomatology which 
supports a finding of chronicity since service.  38 C.F.R. 
§ 3.303(b).  

In addition to asserting that the Veteran's COPD manifested 
during his active duty service, the appellant also contends 
that this disease is the result of the Veteran's exposure to 
herbicide agents while serving in Vietnam.  Under legally-
defined circumstances, certain diseases shall be service-
connected if a veteran was exposed to an herbicide agent 
during a specified period of active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.309(e) (2009).  COPD is not a disease which 
qualifies for this legal presumption.  See 38 C.F.R. 
§§ 3.307(a), 3.309(e) (2009).  Service connection may still 
be established, however, if it is determined under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303 that COPD is the result 
of herbicide exposure experienced during active military, 
naval, or air service.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994).

Initially, the Board observes that the Veteran's service 
treatment records reflect that he was seen throughout his 
twenty-nine years of active duty service for a number of 
upper respiratory infections, two bouts of pneumonitis, and 
three cases of bronchitis.  With regard to bronchitis, the 
Board acknowledges that the last case of bronchitis, which 
occurred in November 1969, reflects a diagnosis of "chronic 
bronchitis."  

Such evidence would tend to suggest that the Veteran was 
diagnosed with COPD during active duty service, thereby 
entitling him to service connection, because "chronic 
bronchitis" is a type of COPD.  See Dorland's Illustrated 
Medical Dictionary, 253 (30th ed. 2003).  However, remaining 
service treatment records and the Veteran's September 1971 
service retirement examination are silent for any diagnosis 
of chronic bronchitis or COPD.  Similarly, no clinical 
abnormalities of the lung were noted and a chest x-ray was 
negative for any significant findings at separation.  Thus, 
it is not clear whether the Veteran was diagnosed with 
chronic bronchitis (and thus, COPD) during his active duty 
service.  See 38 C.F.R. § 3.303(b) ("[f]or the showing 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'" (emphasis added)). 

The Board finds that the competent evidence of record does 
not establish that chronic bronchitis/COPD first manifested 
during the Veteran's active duty service.  While it 
acknowledges that the Veteran, prior to his death, and the 
appellant, during this appeal, both assert that he was 
diagnosed with chronic bronchitis/COPD during active duty 
service, neither of them are competent to state that the 
bronchitis experienced during active duty service constituted 
chronic bronchitis or COPD because this information is not of 
the sort that is readily observable to a lay person.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, the 
Board is prohibited from making its own conclusions regarding 
whether chronic bronchitis/COPD manifested during service.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The only competent evidence of record which directly 
addresses this issue is a December 2009 VA opinion in which a 
VA clinician, having reviewed the Veteran's claims file, 
concluded that there is no evidence of COPD, chronic 
bronchitis, or emphysema in the Veteran's service treatment 
records.  As explained in the December 2009 opinion, the 
acute upper respiratory infections, pneumonia, and bronchitis 
experienced by the Veteran over three decades of service do 
not show a pattern of chronic bronchitis or COPD, but, 
rather, acute infection consistent with natural exposure.  
Moreover, the opinion notes that smokers often have more 
frequent acute infections, and the Veteran's post-service 
treatment records reflect that he had a forty-year history of 
smoking which overlapped with his entire period of active 
duty service.  The Board will rely on the December 2009 
opinion in determining that chronic bronchitis/COPD did not 
initially manifest during the Veteran's active duty service 
because this opinion is based on a complete review of his 
claims file and provides a rationale which reflects 
application of medical principles to the specific facts found 
in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008); see also Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Although the Board concludes that COPD/chronic bronchitis did 
not manifest during the Veteran's active duty service, 
service connection may still be warranted if it can be shown 
that a causal relationship exists between COPD at the time of 
the Veteran's death and active duty service.  Shedden, 381 
F.3d at 1167; 38 C.F.R. § 3.303(d).  As discussed in more 
detail below, the competent evidence fails to show that a 
causal relationship exists between COPD diagnosed post-
service and any event, injury, or disease during service, 
including any exposure to asbestos, herbicide agents, gunfire 
smoke, photoprocessing chemicals, and/or frostbite of the 
lungs.  

As an initial matter, the evidence of record does not 
categorically establish that the Veteran was exposed to 
asbestos, herbicide agents, gunfire smoke, photoprocessing 
chemicals, and/or frostbite of the lungs during his active 
duty service.  However, with the exception of herbicide 
agents, his service records contain sufficient evidence to 
support the lay assertions of record.  See 38 U.S.C.A. 
§ 1154(a) (West 2002) (due consideration must be given to the 
places, types, and circumstances of a veteran's service).  In 
this regard, the Veteran served aboard a number of naval 
ships during the 1950s when asbestos was frequently used to 
insulate heating pipes.  Personnel records also reveal that 
the Veteran worked as a photographer throughout service, 
including on aircraft.  Finally, his separation document 
contains evidence of service in Antarctica.  In the absence 
of any evidence to the contrary, the Board will accept the 
lay evidence of these exposures as credible.  See Hayes, 5 
Vet. App. at 69-70.  

As for exposure to herbicide agents, the Veteran did receive 
the Vietnam Service Medal and Vietnam Campaign Medal; 
however, there is no evidence other than lay statements which 
establishes that he served in-country and was therefore 
exposed to herbicide agents.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)); see also 38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  Nevertheless, further development to verify 
whether the Veteran was exposed to herbicides during service 
is not necessary because, as discussed below, none of the 
competent evidence of record indicates that COPD is the 
result of such exposure.  Similarly, the Board need not 
consider whether the Veteran's lay statements of record 
regarding exposure to an ammunition explosion while serving 
in Vietnam are credible because the competent evidence does 
not even suggest a relationship between such event and COPD.  

As discussed above, the Veteran was seen throughout service 
for numerous bouts of upper respiratory infection, 
pneumonitis, and bronchitis.  The first evidence of COPD, 
however, is not for more than four years after the Veteran's 
separation.  Specifically, he was seen in May 1976 with 
complaints of dyspnea on exertion and chronic cough.  
Pulmonary function tests (PFTs) were performed in July 1976 
which revealed mild restrictive disease and severe 
obstructive disease.  A March 1977 annual physical report 
contains a diagnosis of early COPD.  Medical records show 
continued treatment thereafter for chronic bronchitis, 
emphysema, and COPD.  It is notable to point out that while 
the Veteran complained of dyspnea on exertion, chest 
congestion, and cough during service, his complaints did not 
reflect a chronic history of these problems.  In fact, the 
Veteran expressly denied a subjective history of chronic 
cough, pain or pressure in the chest, or shortness of breath 
shortly before service separation.  Annual Examination Report 
dated in April 1969.  Additionally, the appellant testified 
in November 2008 that she did not recall the Veteran 
complaining of breathing problems at his retirement, although 
she noted that he was not the kind of person to complain 
about such things.  

The above evidence tends to suggest that the Veteran's COPD 
did not develop until approximately four years after his 
separation from service.  Moreover, it does not appear that 
the Veteran reported a history of such chronic problems 
beginning in service.  Such evidence weighs against a finding 
that COPD is causally related to the Veteran's active duty 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), aff'g sub nom. Maxson v. West, 12 Vet. App. 453, 459 
(1999).

As above, the Board cannot accept the Veteran's or 
appellant's lay assertions of a causal relationship as 
competent evidence because this determination requires 
medical expertise and knowledge which neither possess.  See 
Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469.  Once 
again the only competent evidence directly addressing the 
issue of a causal relationship is the December 2009 VA 
opinion.  As previously discussed, the VA clinician, having 
reviewed the claims file, found that there is no evidence of 
COPD, chronic bronchitis, or emphysema in service.  Relevant 
to this portion of the analysis, the December 2009 VA 
clinician also concluded that the Veteran's advanced pancihar 
emphysema with chronic bronchitis (COPD) is not related to 
any event, injury, or disease incurred during service, 
including acute bronchitis or exposure to various chemical 
toxins during service.  With regard to in-service episodes of 
acute bronchitis, the December 2009 VA clinician noted that 
chronic bronchitis, emphysema, and COPD are not shown to be 
clinically caused by or related to acute infection, including 
acute bronchitis.  As before, the Board finds the conclusions 
of the December 2009 VA clinician to be of significant 
probative value because they are based on a complete review 
of his claims file and are accompanied by a rationale which 
reflects application of medical principles to the specific 
facts found in the record.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Hayes, 5 Vet. App. at 69-70.

Although the appellant has not asserted any other theory of 
service connection for the cause of the Veteran's death, the 
Board notes that medical records reflect that the Veteran had 
a nearly forty-year history of cigarette use which 
encompassed his entire period of active duty service.  E.g., 
VA Examination Report dated in December 1997 (the Veteran 
reported a tobacco history dating from 1940 to 1979).  There 
is no medical opinion directly linking the Veteran's 
COPD/chronic bronchitis/emphysema to tobacco use; however, 
treating physicians consistently note the Veteran's long 
history of cigarette smoking, thereby suggesting that such 
behavior is a risk factor or potential etiology for this 
disease.  Similarly, the December 2009 VA opinion indicates 
that chronic smokers often "go on to develop chronic 
bronchitis (COPD) and/or emphysema (COPD)."

Yet, despite competent evidence of in-service tobacco use and 
evidence indicating the possibility that COPD may be related 
to tobacco use, any claim for service connection on such 
basis must be denied as a matter of law.  Applicable VA law 
and regulations expressly prohibit service connection for any 
disability resulting from injury or disease attributable to 
the use of tobacco products for any claims filed on or after 
June 9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2009).  The appellant's claim was not filed until 
December 2006.  Thus, the law prohibits service connection 
for the cause of the Veteran's death based upon a theory that 
such death was in some way related to the use of tobacco 
products during service.  See id.

The remaining evidence of record does not contain any 
information that suggests the Veteran's contributory cause of 
death, COPD, had its origins in service.  Similarly, none of 
the remaining evidence indicates that there is any causal 
relationship between service-connected calcified granuloma of 
the lung and the COPD and/or respiratory distress which 
contributed to the cause of his death.  In sum, there is a 
lack of in-service evidence of COPD, an absence of any 
assertion of problems and/or complaints for a number of years 
post-service, and no competent evidence linking the Veteran's 
post-service COPD to his military service, to include 
multiple types of exposure to various chemicals.  Under these 
circumstances, a preponderance of the evidence is against 
service connection for COPD, and thus, the cause of the 
Veteran's death.  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, this doctrine is not for 
application as a preponderance of the evidence is against 
this claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


